Citation Nr: 1619138	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) for the period prior to October 13, 2010.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to April 1970 and from April 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2008 and June 2009.  The February 2008 rating decision confirmed  and continued a previous denial of service connection for a thoracolumbar spine disorder and the June 2009 rating decision denied entitlement to a TDIU.  

In April 2014, the Board reopened the claim for service connection for a thoracolumbar spine disorder and remanded it and the claim for entitlement to         a TDIU for the period prior to October 13, 2010, for additional development.     Both matters have been returned for appellate review.  The current record before  the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU for the period prior to October 13, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence does not establish that the Veteran's current thoracolumbar spine disorder, diagnosed as degenerative arthritis of the spine, spondylolisthesis, and degenerative joint disease of the lumbar spine with radiculopathy, manifested during service or for many years thereafter, or that       the current disorder is related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice related to the    claim for service connection for a thoracolumbar spine disorder was provided in September 2007.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, the Veteran was asked to provide the names and addresses of all medical care providers who had recently treated his thoracolumbar spine disorder and a VA examination with medical opinion was obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that the Veteran did not respond to a May 2014 letter requesting him to identify medical care providers who had treated his thoracolumbar spine.  

After a careful review of the file, the Board finds that all necessary development  has been accomplished, and therefore appellate review of the claim for service connection may proceed without prejudice to the Veteran.  See Bernard v. Brown,  4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes    that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he injured his low back during his active service, resulting in his current thoracolumbar spine disorder.  More specifically, he asserts that his low back was injured during the same pool accident when his neck (cervical spine) was injured.  A June 1963 injury to the neck is well documented in the service treatment records.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with degenerative disc disease of the lumbar spine; degenerative arthritis of the spine, spondylolisthesis, and degenerative joint disease of the lumbar spine with radiculopathy.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether the thoracolumbar spine condition is related to service.

Service treatment records show the Veteran was seen in June 1961 with complaint of pain in the left back; the impression was acute strain.  Clinical evaluation of the Veteran's spine was normal during a March 1962 qualification for airborne training examination, a March 1964 reenlistment physical, and a May 1968 examination.  A May 1968 chest x-ray indicates that the thoracic skeletal structures were normal.  The Veteran reported back trouble during a March 1970 examination; however this complaint was related to cervical spine pain.  See report of medical history.  An April 1973 report of medical examination revealed that clinical evaluation of the Veteran's spine was normal and the Veteran denied back trouble of any kind at that time.  See April 1973 report of medical history.  The Veteran was seen in October 1973 with complaint of low back pain with radiation down his legs to his knees.  The impression was lumbosacral strain.  

The first treatment for low back pain following service was in July 1998.  The assessment was low back pain, questionable herniated disc versus sciatica.  See records from Village Internal Medicine.  An April 1999 small bowel series showed degenerative changes within the lumbar spine.  See records from Cape Fear Valley Medical Center.  

At this juncture, the Board notes that there is no medical evidence establishing arthritis affecting the thoracolumbar spine within one year of the Veteran's April 1974 discharge from service.  As such, service connection on a presumptive basis for arthritis of the thoracolumbar spine is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

As there is no medical evidence showing arthritis of the thoracolumbar spine in service or within one year following the Veteran's April 1974 discharge from service, competent evidence linking the current thoracolumbar spine disorder     with service is required to establish service connection.  

The Veteran received epidural shots for low back pain at Eastern Carolina Pain Management Center, Inc. in March 2005, October 2006, April 2007, December 2007, January 2008, March 2008 and October 2008.  

A January 2007 magnetic resonance imaging (MRI) of the lumbar spine due to history of low back pain and bilateral lower extremity pain contained an impression of central canal stenosis due to a combination of a broad-based disc bulge, bilateral degenerative facet joint disease and bilateral ligamentum flavum hypertrophy demonstrated at the L3-4 level; no focal disc herniation was demonstrated at that level; there was marked bilateral symmetrical neural foraminal narrowing present at L3-4.  The impression was also broad based disc bulges with bilateral degenerative facet joint disease and bilateral symmetrical neural foraminal narrowing demonstrated at the L5-S1 and L4-5 levels; the bilateral symmetrical neural foraminal narrowing was mild to moderate at L5-S1 and moderate to marked at L4-5; no focal disc herniation or central canal stenosis was demonstrated at these levels.  There was also mild diffuse increased signal intensity within the L2 vertebral body on the T1 and T2 weighted sagittal sequences; no abnormal increased signal intensity demonstrated within the L2 vertebral body on the sagittal inversion recovery images.  This was felt to most   likely represent a benign hemangioma involving nearly the entire L2 vertebral body; characteristically benign hemangiomas demonstrated increased signal intensity on T1 and T2 weighted sequences.  There was no evidence of cortical expansion or cortical destruction demonstrated and it was noted that this finding was not present on a prior MRI of the lumbar spine dated June 27, 2000.  Lastly, the impression was signal changes consistent with disc desiccation within all lumbar sic spaces on the T2 weighted sagittal images.  

The Veteran underwent a VA examination in February 2008.  He reported that he injured his neck and lower back in Japan in a swimming pool and that he had had low back strain while in service.  His lower back hurt on and off during service.  The Veteran reported current low back pain and difficulty bending over.  He also could not sit in the car for prolonged periods.  He had had steroid injections in 2001, which had helped, and had both physical and occupational therapy in 2006, which had not helped.  The diagnoses at the time of the February 2008 VA examination was degenerative disc disease of the thoracic and lumbar spine.  It was the VA examiner's opinion that the current spine condition was not due to or a result of the in-service injury.  The rationale was that injuries to his back during service occurred in 1961 and 1963; that the Veteran did not have any medical care for his spine condition until 2000 according to his statement and old records that start in 2007; that the Veteran had not had continuity of care for the current low back condition for over 40 years; and that the spine problems are most likely due to another cause than the military injury since the Veteran is 71 years of age and this is part of the aging process.  This opinion is afforded high probative value.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).

In a July 2008 letter, the Veteran's wife reported that she had known the Veteran  for over 44 years and that when they met, he complained about back pain.  She indicated he had told her he had injured his back in a swimming pool accident in about 1963 or 1964 when in Japan.  The Veteran's wife reported that when the Veteran got out of service in 1974, he started getting treatment for lower back pain, was referred to a chiropractor for treatment, and continued to receive treatment for about 10 years from both providers.  The Veteran's wife reported that the Veteran was still getting treatment to that day.

The Veteran underwent a Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ) in January 2016, pursuant to the Board's April   2014 remand.  The Veteran reported injuring his back in 1963 during horseplay     in the swimming pool and asserted that his back was not examined at that time.  Diagnoses of degenerative arthritis of the spine, spondylolisthesis, and degenerative joint disease of the lumbar spine with radiculopathy were provided.  It was the examiner's opinion that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that the Veteran injured his back in a swimming pool incident in 1963, he was seen and treated for a sprain/strain and returned to duty; that he was seen again for his back in 2000 and 2007, which are 40 and 44 years after service; and that any significant back injury would have appeared sooner than 29 years later.  The examiner also determined that the current back problems were related to age.  This opinion is also afforded high probative value.  See Prejean, 13 Vet. App. at 448-9.  


To the extent the Veteran and his wife believe that his current thoracolumbar spine disorder arose in service or is related to service, as lay persons, they have has not shown that they have specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the Veteran's thoracolumbar spine disorder are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since  his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's and his wife's opinions concerning the diagnosis and etiology of his current thoracolumbar spine disorder are not competent medical evidence.  The Board finds the opinions provided by the February 2008 and January 2016 VA examiners to be significantly more probative than the Veteran's and his wife's lay assertions.

Accordingly, the preponderance of the competent and probative evidence is against the claim for service connection for a thoracolumbar spine disorder and the claim is denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a thoracolumbar spine disorder is denied.  



REMAND

The claim for entitlement to a TDIU for the period prior to October 13, 2010, was remanded by the Board in order to obtain a retrospective opinion as to whether the Veteran's service-connected disabilities, including his heart disability, cervical spine disability, prostate cancer residuals, and PTSD, precluded him from obtaining and maintaining substantially gainful employment from July 2008 to October 13, 2010.

Review of the electronic record reveals that opinions regarding the Veteran's employability with respect to his service-connected disabilities were obtained in      a piecemeal fashion, but none are retrospective.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This deficiency  must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran's electronic record to a VA examiner to obtain a retrospective opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities (specifically his heart disability, cervical spine disability, prostate cancer residuals (to include abdominal scar), and PTSD) from July 2008 to October 13, 2010.  The Veteran's age     and nonservice-connected disabilities should not be considered.  

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


